In re Lallie Kemp Medical Center; Louisiana State of et al.; — Defendant (s); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. M, No. 549,-754; to the Court of Appeal, First Circuit, No. 2010 CW 0919.
Granted. In light of the evidence that three of relator’s material witnesses will be unavailable to testify, we find the trial court abused its discretion in denying the motion to continue. Accordingly, the judg*290ment of the trial court is reversed, and the court is ordered to grant relator a reasonable continuance.
WEIMER, J., would deny.